Citation Nr: 0518260	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  99-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for benign symmetric 
lipomatosis (Madelung's disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Travel Board Hearing in November 
2002 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony is associated with the claims file.

During its review of this case, pursuant to regulations then 
in effect, see, e.g., 38 C.F.R. § 19.9 (2002), the Board 
determined that additional development was appropriate in 
this case.  The authority under which the additional 
development was performed, however, was significantly 
altered.  In Disabled American Veterans, et al v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
the U.S. Court of Appeals for the Federal Circuit held that 
the Board does not, in most cases, have the statutory 
authority to obtain additional evidence and consider it in 
its decision without first remanding the case to the agency 
of original jurisdiction, in this case, the RO.  In 
compliance with DAV, in September 2003, the Board remanded 
the case to the RO for additional development.  The RO 
completed the additional development to the extent deemed 
reasonably possible and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional argument on the veteran's behalf in 
December 2004.

The veteran's claim related to an injury to his 
musculoskeletal system originally was styled as a claim for 
service connection for cervical and lumbar spine disorders as 
residuals of a whiplash injury.  A September 2004 rating 
decision granted service connection for degenerative 
arthritis of the cervical spine, effective January 15, 1997.  
Thus, the Board has styled Issue 1 as reflected on the cover 
page of this decision.


FINDINGS OF FACT

1.  The veteran is diagnosed as having mild osteoarthritis 
and subluxation of the lumbar spine at L5-S1 and Madelung's 
disease.

2.  The service medical records (SMRs) reflect entries for 
complaints and treatment for low back symptoms.  Diagnoses 
rendered were of muscular strain as opposed to disc-related 
pathology.

3.  Physical examination at separation assessed the veteran's 
spine as normal.  There are no records of complaints, 
findings, or treatment for arthritis of the low back within 
one year of active service.  Osteoarthritis of the back was 
first diagnosed several years after active service.

4.  The evidence of record does not show osteoarthritis of 
the back to have been caused or made worse by active military 
service.

5.  The SMRs reflect no entries for complaints, findings, or 
treatment for Madelung's disease.  Physical examination at 
separation assessed all areas as normal.  Madelung's disease 
was not diagnosed until several years after active service.

6.  The evidence of record does not show Madelung's disease 
to have been caused or made worse by active military service.



CONCLUSIONS OF LAW

1.  Osteoarthritis, lumbar spine, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 1133, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2004).

2.  Madelung's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in 1998.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

Duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Veterans' Appeals (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held that, although the 
VCAA, by its terms, envisions the requisite notice being 
provided prior to the initial adjudication of a claim, in 
light of the Secretary's determination and VAOPGCPREC 7-2003, 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  The 
Court further held, however, that in pre-VCAA cases such as 
the veteran's, where the RO could not have complied with the 
notice requirements, the initial adjudication was not error 
and need not be vacated.  Id. at 120.  An appellant in a pre-
VCAA claim, however, is entitled to a "VCAA content-
complying notice" and proper subsequent VA process" before 
completion of appellate review.  Pelegrini, 118 Vet. App. at 
120.  The veteran in fact received such notice while the case 
was on remand.

In a letter dated in December 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act.  
The letter informed the veteran that the RO had received the 
remand from the Board and informed him that no evidence to 
support his claim had been received as of that date.  The 
letter also informed him of the evidence needed to support 
his claim.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that the RO would 
obtain any federal records related to his claim and advised 
him that the RO had requested Social Security Administration 
(SSA) records related to his claim for benefits from that 
agency.  The letter also informed him that the RO would 
obtain treatment records from the private providers named in 
the letter, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  In response to the letter, the veteran completed 
and returned the forms.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 
183.

Duty to assist

The RO obtained the veteran's VA treatment records and the 
records related to his claim for disability benefits from 
SSA, obtained the existing records from the private providers 
who treated him, and arranged for an appropriate examination.  
Neither the veteran nor his representative asserts that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 C.F.R. § 3.159(c).  The Board further finds that 
the veteran received proper VA process on remand.

Overview

The veteran filed his application for service connection in 
1998.  He claimed service connection for cervical and lumbar 
spine disorders as residuals for a vehicular accident he was 
in during active service.  He asserts that he manifested 
early symptoms of Madelung's disease while in active service.  
A June 1998 rating decision denied the claim.

Factual background, low back

A July 1978 entry in the SMRs reflects that the veteran 
presented with a complaint of back pain of two days duration.  
He reported that his back hurt while lifting a generator, and 
that it hurt the most while sitting.  Physical examination 
revealed some muscle spasm in the middle part of the back, 
and neurological examination was within normal limits.  The 
examiner assessed a soft tissue injury.  The veteran 
presented again two days later for the complaint.  Physical 
examination revealed heel and toe walking to be normal, and 
the veteran manifested pain while bending and straightening.  
The examiner assessed a muscle strain and prescribed heat.

In May 1979, the veteran presented with a complaint of back 
pain when lifting of five days duration.  He identified the 
L4-5 region as the location of the pain.  There was no 
radiation.  The examiner assessed an acute sprain.

An August 1979 entry reflects that the veteran presented with 
a report that he hurt his back doing heavy lifting, and that 
he had pain when he breathed and moved around.  Physical 
examination revealed no evidence of muscle spasm and no point 
tenderness, and no edema was noted.  Range of motion was 
fair, with some pain.  The examiner rendered an assessment of 
possible strained muscle in the trapezoid on left side.

The SMRs reflect that the veteran's primary complaint 
following the motor vehicle accident in May 1979 was cervical 
spine pathology.  Cervical spine x-rays were taken two days 
after the accident.  The x-ray report reflects that they 
showed straightened lordotic curvature which could be 
secondary to a muscle spasm.  No bony abnormalities were 
seen.  Thus, the evidence of record does not show arthritis 
of the lumbar spine as a diagnosis until several years after 
active service.  This also is reflected by the veteran's 
testimony at the Travel Board Hearing.  When asked by his 
representative about his back symptomatology, the veteran 
primarily described his cervical spine symptomatology.  
Transcript (T), p. 3.

The July 2004 VA examination report reflects that the 
examiner noted that a complete review of the claim file was 
conducted as part of the examination.  The veteran reported 
his whiplash neck injury in the 1979 motor vehicle accident, 
and he reported no low back symptoms in the years immediately 
after service.  He complained of chronic lumbar spinal pain, 
and that he used a walker on a regular basis outside his home 
and a cane when at home.  Physical examination of the lumbar 
spine showed the musculature to be of normal appearance.  
There was no spasm, though there was significant tenderness 
of the paraspinal muscles in the L3-S1 region.  X-rays of the 
lumbosacral spine showed mild degenerative disc disease of 
L5-S1 and 6 mm retro listhosis.  The examiner rendered a 
diagnosis of mild osteoarthritis and subluxation of the 
lumbar spine L5-S1 vertebrae.  The examiner opined that the 
veteran's lumbar spine pathology is unrelated to any military 
experience, and that it was far more likely that his lumbar 
spine disorder arose as a result of the chronic disability of 
his left hip, which eventually required a replacement, as 
well as his large weight gain.

Applicable law and regulation

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

While the SMRs show instances of treatment for back 
complaints during active service, the medical evidence does 
not show the veteran to have had a chronic low back disorder.  
Indeed, the treatment entries reflect findings of muscular 
pathology as opposed to symptoms which may have involved the 
spine.  Further, the veteran's physical examination at 
separation noted no abnormality, and there is no record of 
any symptoms or treatment within one year of the veteran's 
active service or in the years immediately after his active 
service.  Finally, the examination report reflects the 
examiner's opinion that the veteran's arthritis of his lumbar 
spine is not related to any of the instances reflected in the 
SMRs.  The examiner's opinion is supported by the evidence of 
record.  Thus, the Board finds that the evidence of record 
preponderates against the claim for service connection for 
arthritis of the lumbar spine.

Factual background, Madelung's disease

The SMRs reflect no entries for any complaints or treatment 
for Madelung's disease.  The August 1979 Report Of Medical 
Examination For Separation reflects that all areas were 
assessed as normal.  An April 1996 VA treatment note reflects 
that the veteran had been treated for Madelung's disease 
since July 1995.  The disease manifest itself by weight gain, 
and it has required him to undergo multiple procedures to 
remove fatty type tumors.

A May 1995 VA Discharge Summary reflects that the veteran was 
diagnosed with a very rare disease called multiple symmetric 
lipomatosis, also known as Madelung's disease.  The Summary 
reflects that the veteran presented at the endocrine clinic 
complaining of a weight gain of 100 kg over a 12-year period.  
The Summary also reflects that the veteran had a long history 
of alcoholism, which involved drinking a fifth of gin a day, 
though he reported that he never drank to the exclusion of 
food.  The Summary reflects that the veteran's condition is 
highly associated with alcoholism, though weight reduction, 
diet, and abstinence from alcohol would not ameliorate the 
appearance of the lipoma.

A June 1999 report from J.W.R., M.D., reflects that he 
treated the veteran.  Dr. R noted that the veteran to have 
Madelung's disease, and that the etiology was unknown.  He 
also noted that the disease primary impacts people of 
Mediterranean descent, and that it probably alters lipod 
metabolism.  In an April 2000 report, Dr. R opined it was as 
likely as not that the veteran's Madelung's disease began 
during his active service.  He observed that Madelung's 
disease could take years following the onset before 
pathological changes become noticeable.  Thus, he opined that 
it was entirely plausible that the veteran's disease began 
while he was in service.  Dr. R's report reflects no 
reference to the veteran's SMRs or VA treatment records.

A June 2000 VA treatment note reflects that another treatment 
note reflected that the veteran reported that he first noted 
a soft tissue mass on the back of his neck in 1979 after his 
separation from active service, but he did not think much of 
it.  During the next 10 years, he developed an increase in 
the size of his upper extremities and his abdominal 
measurements.

A March 2002 report of A.T., M.D., reflects the veteran's 
reported history and that he is diagnoses as having 
Madelung's disease.  Dr. T's report reflects no opinion or 
comment as to the etiology of the veteran's Madelung's 
disease.

The veteran related at the Hearing that he first noticed the 
early symptoms of his Madelung's disease in 1978, when he 
returned from field maneuvers and noticed a rash on his arms.  
He sought treatment and was prescribed topical applications.  
Transcript (T), pp. 4, 12.  The veteran did not relate the 
basis for his testimony that his rash was an early symptom of 
Madelung's disease.  The veteran's friend testified that he 
had known the veteran for two and one-half to three years, 
and that he provided transportation for the veteran, as the 
veteran is no longer able to drive.  The friend related that 
the veteran is constantly in pain and that, because of his 
pain and his size, the veteran damaged the console of his 
vehicle by leaning against it to try and ease his pain.  T, 
pp. 8-9.

The July 2004 VA examination report reflects that the 
examiner reviewed the claim file and noted the veteran to 
have had excision of fatty tumors in December 1992 and 
multiple plastic surgeries for fatty tumor excisions in 1992 
and 2000.  The examiner also noted the veteran's history of 
alcohol consumption.  The examiner also observed that the 
veteran's weight of 314 pounds was related to the massive fat 
deposits.  The examiner provided a thorough description of 
the veteran's condition, and the claim file also contains 
photographs of the veteran, which vividly reflect his 
Madelung's disease.  The examiner rendered a diagnosis of 
Madelung's disease and opined that the veteran's SMRs showed 
no evidence historically of any manifestations of the 
disease.  The examiner also reviewed literature on Madelung's 
disease in the New England Journal of Medicine and included 
it in the examination report.  The examiner noted that the 
article reflected that the condition was 4 to 15 times more 
likely to impact men than women, most patients with the 
disease had a preceding history of heavy alcohol intake, and 
that it had a higher incidence in the Mediterranean area.  
The underlying mechanisms and predisposing factors of the 
disease remain unknown.  It was noted that the cessation of 
alcohol intake may slow the growth rate of the fatty 
deposits, but it does not result in regression of the 
disease.

Applicable law and regulations

The legal standard for service connection are set forth above 
and, except for the discussion on diseases eligible for 
service connection on a presumptive basis, is incorporated 
here by reference.  Further, service connection may be 
granted for congenital, developmental, and familial diseases 
if the evidence of record shows such a condition to have 
manifested during active service.  See VAOPGCPREC  82-90 
(July 18, 1990).  The Board may favor the opinion of one 
competent medical expert over that of another, provided the 
reasons therefor are stated.  Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).

Analysis

The Board notes that the SMRs reflect a number of entries 
where the veteran presented with complaints of a rash, for 
which he was treated.  As noted above, however, the veteran 
provided no insight for his view that the rashes he 
manifested in active service were in fact early symptoms of 
his Madelung's disease.  Further, the evidence of record does 
not show the veteran to have had any medical training which 
would qualify him to render an opinion on such matters.  Lay 
persons may relate symptoms they observed, but they may not 
render an opinion on matters which require medical knowledge, 
such as the underlying condition which is causing the 
symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Thus, 
the veteran's opinion or conclusion as to the underlying 
cause of his in-service rashes is incompetent.

The Board further notes that neither Dr. R, Dr. T, nor the 
examiner at the 2004 VA examination noted a rash to be one of 
the early symptoms of Madelung's disease, and the VA examiner 
reviewed the entire claim file, to include the veteran's 
SMRs.  And therein also lie the basis for the Board's 
according more weight to the VA examiner's 2004 opinion than 
Dr. R's 1999 opinion.  Dr. R gave no basis for his opinion 
other than a general statement that several years might pass 
before symptoms of Madelung's disease became apparent.  He 
noted no familiarity with the veteran's SMRs, and he made no 
observation as concerned any relationship between the 
veteran's condition and his alcohol intake.  Thus, the Board 
finds that the examiner's opinion at the 2004 VA examination 
garners the greater weight.  Further, to the extent that the 
veteran may have had a genetic predisposition for Madelung's 
disease, the medical evidence of record shows that it did not 
manifest until after active military service.  Thus, the 
evidence of record preponderates against the veteran's claim.  
38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for residuals of a lumbar 
spine injury is denied.

Entitlement to service connection for Madelung's disease is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


